      Case 1:19-cv-11231-AJN-SDA Document 12 Filed 04/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                4/17/20


  Kenneth Wilson,

                        Plaintiff,
                                                                  19-cv-11231 (AJN)
                –v–
  Long Island Railroad Company,                                        ORDER

                        Defendant.


ALISON J. NATHAN, District Judge:

       Because the above-captioned case has been referred to Judge Aaron for general pretrial

management, the initial pretrial conference currently scheduled for May 1, 2020, is hereby

adjourned sine die.

       SO ORDERED.

Dated: April 17, 2020
       New York, New York
                                                 __________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
